FILED
                            NOT FOR PUBLICATION                             JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODNEY R. RHODES,                                No. 13-35314

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00207-SLG

  v.
                                                 MEMORANDUM*
TREAVER MILLER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Former Alaska state prisoner Rodney R. Rhodes appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging, among

other things, unlawful arrest and unlawful search and seizure, and related state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal of an action as barred by the applicable statute of limitations. Johnson v.

Lucent Techs. Inc., 653 F.3d 1000, 1005 (9th Cir. 2011). We affirm.

      The district court properly dismissed Rhodes’ federal constitutional and state

law claims arising from his allegedly unlawful arrest and an allegedly unlawful

search and seizure because Rhodes filed his complaint more than two years after

these claims accrued. See Alaska Stat. § 09.10.070 (a)-(b) (two-year statute of

limitations for personal injury claims and actions against police officers); Knox v.

Davis, 260 F.3d 1009, 1012-13 (9th Cir. 2001) (for § 1983 claims, federal courts

apply the forum state’s personal injury statute of limitations; a § 1983 claim

accrues when the plaintiff knows or has reason to know of the injury that forms the

basis of the action); Sengupta v. Univ. of Alaska, 21 P.3d 1240, 1249 (Alaska

2001) (“A personal injury claim accrues when a party knows or should know that

he has a claim, ordinarily the date the alleged injury occurs.”); Jenkins v. Daniels,

751 P.2d 19, 21-23 (Alaska 1988) (the statute of limitations for unlawful arrest

accrues on the date of the arrest).

      Moreover, Rhodes failed to show that equitable tolling applied. See

Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007) (for § 1983

claims, courts apply the forum’s state law regarding equitable tolling); Kaiser v.




                                           2                                     13-35314
Umialik Ins., 108 P.3d 876, 882 (Alaska 2005) (declining to apply equitable tolling

to pro se litigant due to incarceration).

       The district court did not abuse its discretion in denying Rhodes leave to

amend his federal constitutional and state law claims arising out of his allegedly

unlawful arrest and an allegedly unlawful search and seizure because amendment

would have been futile. See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir.

2009) (setting forth standard of review and stating that a “district court does not err

in denying leave to amend where the amendment would be futile”).

       Rhodes’ motion for attorney’s fees is denied without prejudice. See Fed. R.

App. P. 39; 9th Cir. R. 39-1.6.

      AFFIRMED.




                                            3                                   13-35314